Mr. Presiding Justice Horton delivered the opinion of the court. This is an appeal from an order entered June 1, 1898, imposing a fine upon appellant for contempt of court in interfering with the possession of certain property by a receiver of the court, and in interfering with such receiver in the collection of rents ordered by the court to be collected by him. Two fines were imposed upon appellant in this cause upon different dates for like, though not the same, contempt. A separate appeal was taken from each order imposing a fine. One of said appeals was before the other division of this court. The record is the same and the briefs and arguments are the same in the two appeals. Mo question of law is involved in one that is not involved in the other. We have examined the opinion in that other case (83 Ill. App. 396), and fully concur in the conclusion there reached. We therefore see no reason why we should do more than to refer to that opinion and adopt the same as the opinion of this court in the case at bar, which we do. The order of the Superior Court is affirmed.